Name: Commission Regulation (EC) No 114/2002 of 23 January 2002 determining the extent to which applications submitted in January 2002 for import licences for the tariff quota for beef and veal provided for in Council Regulation (EC) No 2475/2000 for the Republic of Slovenia can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  animal product;  Europe
 Date Published: nan

 Avis juridique important|32002R0114Commission Regulation (EC) No 114/2002 of 23 January 2002 determining the extent to which applications submitted in January 2002 for import licences for the tariff quota for beef and veal provided for in Council Regulation (EC) No 2475/2000 for the Republic of Slovenia can be accepted Official Journal L 021 , 24/01/2002 P. 0010 - 0010Commission Regulation (EC) No 114/2002of 23 January 2002determining the extent to which applications submitted in January 2002 for import licences for the tariff quota for beef and veal provided for in Council Regulation (EC) No 2475/2000 for the Republic of Slovenia can be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 2673/2000 of 6 December 2000 laying down detailed rules for the application of the tariff quota for beef and veal provided for in Council Regulation (EC) No 2475/2000 for the Republic of Slovenia(1), and in particular Article 4(4) thereof,Whereas:(1) Article 2(1) of Regulation (EC) No 2673/2000 fixes the quantity of fresh or chilled beef and veal originating in Slovenia which may be imported under special conditions from 1 January to 30 June 2002. The quantity of meat for which import licences have been submitted is such that applications may be granted in full.(2) Article 2(2) of Regulation (EC) No 2673/2000 lays down that if, during the year of importation in question, the quantity for which licence applications are submitted for the first period specified in the preceding recital is less than the quantity available, the remaining quantity is to be added to the quantity available for the following period. In view of the quantity remaining for the first period, the quantity available for the country concerned for the second period, from 1 July to 31 December 2002, should be specified,HAS ADOPTED THIS REGULATION:Article 11. Import licences shall be granted for the full quantities covered by applications submitted for the quota referred to in Regulation (EC) No 2673/2000 for the period 1 January to 30 June 2002.2. The quantity available for the period referred to in Article 2(1) of Regulation (EC) No 2673/2000 running from 1 July to 31 December 2002 shall be 10420 t.Article 2This Regulation shall enter into force on 24 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 January 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 306, 7.12.2000, p. 19.